DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 2 is amended. Claim 4 is newly added. Claims 1-4 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kamata (US 2016/0293950 A1).
Regarding claim 1, Kamata teaches a positive electrode active material precursor for a non-aqueous electrolyte secondary battery, the positive electrode active material precursor comprising nickel composite hydroxide particles ([0041]) manufactured by a method comprising:												a crystallization process performed in an atmosphere in which an oxygen concentration is 0.2 volume% or less ([0050]); the crystallization process including crystallizing the positive electrode active material precursor including a nickel composite hydroxide particle, in a reaction solution including at least a nickel salt, an ammonium ion supplier, and an alkaline material such as sodium hydroxide, in which an ammonium ion concentration is preferably 5.0 g/L to 20 g/L ([0046]-[0050], [0056]-[0057], [0059] & [0075]);								Kamata further teaches the crystallization process being a continuous crystallization process in which a pH of the reaction solution is maintained at a pH of 12.0 and the reaction solution is continuously overflowed from a reaction vessel to collect the positive electrode active material precursor ([0064]-[0065] & [0103]-[0104]). Kamata also teaches the nickel composite hydroxide particles including a void and being represented by Ni1-x-y-zCoxMnyMz(OH)2 (wherein 0 < x ≤ 1/3; 0 < y ≤ 1/3, 0 ≤ z ≤ 0.1, and M is one kind of element or more selected from Mg, Al, Ca, Ti, V, Cr, Zr, Nb, Mo, and W ([0025], [0031] & [0109]) but is silent as to a ratio of an area of the void to the cross section of the nickel composite hydroxide particle being less than or equal to 5.0%, a circular region having a radius of 1.78 µm being set at a position where a ratio of an area of the void to the circular region is maximum, on  the cross section of the nickel composite hydroxide particle, and the ratio of an area of the void to the circular region being less than or equal to 20%.													While Kamata is silent as to the claimed void structure, it is noted that Kamata teaches a method of producing a nickel composite hydroxide which is substantially identical to the presently claimed invention ([0068]-[0093]). The instant specification discloses “Further, it is preferable that the crystallization process is performed in a non-oxidizing atmosphere having an oxygen concentration (oxygen content) of less than or equal to 20 volume %, and more preferably in a non-oxidizing atmosphere having an oxygen concentration of less than or equal to 15 volume %. The ratio of the voids in the nickel composite hydroxide in the nickel composite hydroxide particle can be reduced by performing the crystallization process under such a non-oxidizing atmosphere, and is thus preferable. Note that oxygen is does not have to be included, and, therefore, the oxygen content in the atmosphere when the crystallization process is performed may be, for example, greater than or equal to 0 volume %” ([0090]). As noted above, Kamata teaches the crystallization process performed in an atmosphere in which an oxygen concentration is 0.2 volume% or less ([0050]) which is within the preferred range disclosed in the instant specification cited above for reducing the ratio of the voids in the nickel composite hydroxide. Accordingly, one of ordinary skill in the art would expect Kamata’s nickel composite hydroxide particles to possess the claimed features of claim 1. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.


Claims 2-4 are rejected under 35 U.S.C. 103 as obvious over Kamata (US 2016/0293950 A1) in view of Oshita (JP 2016088834 A, hereinafter using, as a translation, corresponding US 2017/0305757 A1).
Regarding claims 2-4, Kamata teaches the nickel composite hydroxide of claim 1 and further teaches all of the limitations of claims 2-4, as noted above in the rejection of claim 1 above, except for an atmosphere in which an oxygen concentration is 5 vol% to 15 vol%, wherein a pH value of the reaction solution being greater than or equal to 11.0 and less than or equal to 13.0 based on a liquid temperature of 50°C (claim 2); and wherein a pH value of the reaction solution being greater than or equal to 11.3 and less than or equal to 12.3 based on a liquid temperature of 50°C (claim 3).										Oshita teaches a method of producing a nickel composite hydroxide including a crystallization process in an atmosphere having an oxygen concentration of 5 vol% or less ([0101]).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform the crystallization process of Kamata in an atmosphere having an oxygen concentration of 5 vol% in order to form secondary particles having an appropriate size as taught by Oshita ([0100]-[0101]). As taught by Oshita, when the average particle diameter is less than 3 μm, the filling density of particles in a positive electrode formed using a resulting positive electrode active material is reduced so that a battery capacity per volume of the positive electrode is undesirably reduced whereas when the average particle diameter exceeds 20 μm, the specific surface area of a resulting positive electrode active material is reduced so that the interface between the positive electrode active material and an electrolyte of a battery is reduced, which undesirably increases the resistance of a positive electrode and deteriorates the output characteristic of the battery ([0038]).							While Kamata teaches a pH value of the reaction solution being 12.0 based on a liquid temperature of 25°C, as opposed to a liquid temperature of 50°C, it is noted that Kamata teaches substantially the same crystallization process. Specifically, Kamata teaches a 25 mass% sodium hydroxide solution and a 25 mass% ammonia water being added to a reaction solution maintained at 60°C (with a range of 20°C to 70°C being broadly disclosed) ([0046] & [0103]-[0104]) similarly to the presently claimed invention ([0156]-[0158]). Thus, a pH of the reaction solution based on a liquid temperature of 50°C would be expected to be within the claimed range of 11.3 to 12.3. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.

Response to Arguments
Applicant’s arguments, see pages 2-3 of Remarks, filed 11/02/2022, with respect to the rejection of claims 1-3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kamata and in view of Kamata and Oshita as presented in the above rejections
	Thus, in view of the foregoing, claims 1-4 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727